DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on 1/12/2022.
The application has been amended as follows (using original claim numbers): 
Claim 1, lines 17-18: “at least in the drive direction” is amended to recite “at least in the first drive direction”;
Claim 15, lines 2-3: “the drive direction” is amended to recite “the first drive direction”;
Claim 16, line 3: “the drive direction” is amended to recite “the first drive direction”;
Claim 23, 3rd to last line: “said drive direction” is amended to recite “said at least one drive direction”;
Claim 23, last 2 lines: “and if necessary repeatedly” is amended to recite “or repeatedly”.
Allowable Subject Matter
Claims 1-21 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Appling (US 2003/0236517) and Speeg (US 2005/0203497) discloses the elements of the claimed invention except for a guide which is flexible over all or part of its length, which has a proximal end 
One of ordinary skill in the art would not be motivated to place the holding system at the distal end portion of the guide or hold the distal end portion of the guide outside the patient’s body in Appling since the distal end of protective sleeve guide 5 in Appling is designed to move in a retractable motion in order to provide a protected configuration (Fig. 1) and an operating configuration (Fig. 2) for the distal end 7 of optical fiber 3, wherein the distal end of the guide 5 is inserted into the vein of a patient in the protected configuration (Abstract). Thus, providing a holding system at the distal end portion of the guide as claimed by Applicant would render the prior art unsatisfactory for its intended purpose by nullifying the retraction function of the guide (i.e., holding the distal end would make it impossible to retract the guide) as well as insertion of the distal end of the guide into the vein as required in Appling (MPEP 2143.01(V)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hobbs et al. (US 2003/0191460) discloses a catheter device for treating a vascular disease using an optical fiber for delivering laser energy (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792    

/GARY JACKSON/Supervisory Patent Examiner